DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 04 March, 2022. Claims 115-137 are pending in the instant application. Applicant’s election without traverse of Group I (claims 115-121 and 127-129) and the antibody MS-414 (SEQ ID NOS.: 1234, 1236, 1238, 1240, 1242, 1244, 1246, and 1248) in the reply filed on 04 May, 2022, is acknowledged. Claims 122-126 and 130-137 have been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 115-121 and 127-129 are currently under examination.

37 C.F.R. § 1.98
	The information disclosure statements filed 26 January, 2021, and 18 February, 2022, have been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
	The drawings filed 20 November, 2020, have been reviewed and are acceptable.

37 C.F.R. § 1.52
	The specification is objected to because it is illegible (see the mathematical formulas presented on pages 163 and 164). Applicants are reminded that the specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 C.F.R. § 1.821 through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text. See 37 C.F.R. § 1.52(a) and (b). Legible replacement pages in compliance with 37 C.F.R. § 1.52(a) and (b) and § 1.125 is/are required.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 115-121 and 127-129 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
Claims 115 and 116 reference an antibody, or antigen-binding fragment thereof, wherein the light chain comprises the mutation P84G, wherein said numbering is based upon the parental PGT121 light chain variable domain comprising SEQ ID NO.: 1394. This recitation is confusing because perusal of this sequence failed to identify a proline at position 84. Appropriate correction is required.
Claim 116 further references an antibody or antigen-binding fragment with different combinations of variable heavy and light chains (VH/VL) and/or and Fc domain and/or an N332 glycan-dependent antibody. The recitation of an antibody that may simply include an Fc domain (without further structural limitations) or may comprise an N332 glycan-dependent antibody (without further structural limitations) is confusing. If the claimed PGT121 variants contain the Fc regions set forth in SEQ ID NOS.: 1401 and 1402, this should be clearly stated in the claim language (e.g., wherein the antibody of species (a) further comprises an Fc region comprising the amino acid sequence of SEQ ID NO.: 1401).
Claim 117 references various VH and VL complementarity determining regions (CDRs), and states that said regions and/or may comprise the VH and VL sequences recited. This recitation is confusing because the VH and VL chains already comprise these CDRs. It is suggested the claims be amended to reference VH and VL chains comprising the recited sequence identifiers (e.g., wherein said VH chain comprises SEQ ID NO.: X and said VL chain comprises SEQ ID NO.: Y) or VH and VL chains comprising the recited CDR sequence identifiers (e.g., wherein the VH chain comprises HCDR1-3 comprising SEQ ID NOS.: A, B, and C, respectively), or something similar thereto, as supported by the disclosure.
Claim 119 references various limitations comprising the term “about” (“about -40”, “about 1%”, “about 10%”, etc.). These recitations are vague and indefinite because the precise metes and bounds of the patent protection desired cannot be readily ascertained. The upper and lower limits of these values are not clearly defined.
Claim 120 references antibody variants with “increased manufacturability”. This term is not clearly defined in the specification and it is not readily manifest what characteristics are encompassed by the claim language. The claim also references a limitation of “about 1 hour” which is vague and indefinite because the upper and lower limits of said value cannot be readily ascertained.
Claim 127 is vague and indefinite for referencing non-elected subject matter (polynucleotides encoding variant antibodies, vectors containing said polynucleotides, and host cells comprising said vectors). The elected invention is directed toward PGT121 variant antibodies with improved properties. The claims should be amended to reflect the restriction requirement and subsequent election.
Claims 128 and 129 both reference limitations comprising the term “about” (“about 0.01-5000 mg” (claim 128); “about 1000 m”" (claim 129)) which renders the claims vague and indefinite because the precise upper and lower limits of the claimed subject matter cannot be readily ascertained.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
	Claims 115-121 and 127-129 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
	The claims are broadly directed toward an antibody or antigen-binding fragment thereof comprising: a heavy chain variable domain comprising a sequence with at least 90% sequence identity to SEQ ID NO: 1393, wherein the heavy chain variable domain sequence has at least one of the following mutations: A27G, D31E, D31S, R39Q, S40P, D56E, D56S, N68T, V78F, S81K, V83S, A84S, K92V, and N124Q; and/or a light chain variable domain comprising a sequence with at least 90% sequence identity to SEQ ID NO: 1394, wherein the light chain variable domain sequence has at least one of the following mutations: S1P, D2S, E9Q, H30Q, S37V, P58S, P84G, S72G, D87E, and T101K. The claims may encompass an antibody with a defined VH chain with the recited amino acid sequence variability and a VL chain of undefined sequence, an antibody with a defined VL chain with the recited amino acid sequence variability and a VH chain of undefined sequence, or an antibody wherein both the VH and VL chains are identified wherein both chains comprise upwards of 10% genetic variation.
	The amino acid sequences of preferred VH and VL chains are set forth as follows:
VH (SEQ ID NO.: 1393),
QMQLQESGPGLVKPSETLSLTCSVSGASISDSYWSWIRRSPGKGLEWIGYVHKSGDTNYSPSLKSRVNLSLDTSKNQVSLSLVAATAADSGKYYCARTLHGRRIYGIVAFNEWFTYFYMDVWGNGTQVTVSS, and 
VL (SEQ ID NO.: 1394),
SDISVAPGETARISCGEKSLGSRAVQWYQHRAGQAPSLIIYNNQDRPSGIPERFSGSPDSPFGTTATLTITSVEAGDEADYYCHIWDSRVPTKWVFGGGTTLTVL (CDRs are bold-faced and preferred mutations are in red). Any given antibody may contain upwards of 13 VH or 10 VL amino acid substitutions, insertions, or deletions. The claims do not specify where the variation may occur and could include the CDRs, framework regions (FRs), or both. Even 10% genetic variation would encompass an inordinate number of antibody variants. The claims do not identify the epitope recognized by any given antibody or provide sufficient guidance pertaining to the molecular determinants modulating antigen-antibody binding interactions. Moreover, it has been well-documented that single or multiple amino acid substitutions, insertions, or deletions in both the CDRs and FRs can abrogate antigen-antibody binding interactions (Xiang et al., 1995; Sela-Culang et al., 2013; Tiller et al., 2017). Accordingly the skilled artisan cannot readily predict how any given modification will affect antigen-antibody binding interactions.
	The disclosure provides a limited number of antibody species. However, all of these antibodies are variants of the parent PGT121. Moreover, the disclosure demonstrates that specific combinations are required to produce antibodies with the desired biophysical and neutralization profiles. Amendment of the claim language to reference the precise amino acid sequences of those specific antibodies would be acceptable (e.g., A PGT121 antibody variant, designated MS-414, containing a VH comprising SEQ ID NO.: X and a VL comprising SEQ ID NOS.: Y). However, the limited number of species set forth in the disclosure are insufficient to put Applicant in possession of the full genus of antibody variants currently claimed.
		
	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648
                                                                                                                                             30 July, 2022